EXHIBIT TEAM ENTERPRISES, INC. AND AFFILIATES COMBINED FINANCIAL STATEMENTS December 31, 2007 INDEX TO COMBINED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 1 Balance Sheet as of December 31, 2007 2 Statements of Operations for the years ended December 31, 2007 and 2006 3 Statements of Stockholders’ Equity for the years ended December 31, 2007 and 2006 4 Statements of Cash Flows for the years ended December 31, 2007 and 2006 5 Notes to Combined Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Team Enterprises, Inc. and Affiliates We have audited the accompanying combined balance sheet of Team Enterprises, Inc. and Affiliates (the “Company”), a combined reporting unit consisting of four corporations under common ownership and control, as of December 31, 2007, and the related combined statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2007 and 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial position of Team Enterprises, Inc. and Affiliates as of December 31, 2007, and the results of their operations and their cash flows for the years ended December 31, 2007 and 2006 in conformity with accounting principles generally accepted in the United States of America. As more fully discussed in Note 1, the Company completed a merger with a publicly traded company on February 14, 2008. /s/ Squar, Milner, Peterson, Miranda and Williamson, LLP Newport Beach, California April 29, TEAM ENTERPRISES, INC. AND AFFILIATES BALANCE SHEET December 31, 2007 ASSETS Current Assets Cash $ 128,764 Related party receivables 19,407 Notes receivable 191,780 Prepaid expenses 109,939 Other current assets 84,242 Total current assets 534,132 Property and Equipment, net 351,327 Other Assets 39,069 Total assets $ 924,528 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 122,833 Accrued expenses 132,381 Capital lease obligations 44,040 Notes payable to related parties 150,000 Total current liabilities 449,254 Commitments and Contingencies Stockholders’ Equity Common stock 147,000 Additional paid-in capital 33,000 Retained earnings 295,274 Total stockholders’ equity 475,274 Total liabilities and stockholders’ equity $ 924,528 The accompanying notes are an integral part of these combined financial statement. 2 TEAM ENTERPRISES, INC. AND AFFILIATES STATEMENTS OF OPERATIONS For the Years Ended December 31, 2007 and 2006 2007 2006 NET SALES $ 6,748,785 $ 7,136,051 COST OF SALES 4,803,350 4,966,634 GROSS PROFIT 1,945,435 2,169,417 OPERATING EXPENSES Delivery 180,946 201,719 Store 869,172 866,133 Selling 205,252 217,069 Administrative 509,639 552,990 Other 431,499 321,463 Depreciation and amortization 138,889 172,748 2,335,397 2,332,122 OPERATING LOSS (389,962 ) (162,705 ) OTHER INCOME (EXPENSES) (20,470 ) 14,003 NET LOSS BEFORE INCOME TAXES (410,432 ) (148,701 ) INCOME TAXES - - NET LOSS $ (410,432 ) $ (148,701 ) Basic and diluted loss per common share $ (18.48 ) $ (6.69 ) Basic and diluted weighted average number of common shares outstanding 22,200 22,200 The accompanying notes are an integral part of these combined financial statements. 3 TEAM ENTERPRISES, INC. AND AFFILIATES STATEMENTS OF STOCKHOLDERS’ EQUITY For the Years Ended December 31, 2007 and 2006 Common Stock Additional Paid-in Retained Shares Amount Capital Earnings Total BALANCE – December 31, 2005 22,200 $ 147,000 $ 33,000 $ 875,408 $ 1,055,408 Distributions – – – (21,001 ) (21,001 ) Net loss – – – (148,701 ) (148,701 ) BALANCE – December 31, 2006 22,200 147,000 33,000 705,706 885,706 Net loss – – – (410,432 ) (410,432 ) BALANCE – December 31, 2007 22,200 $ 147,000 $ 33,000 $ 295,274 $ 475,274 The accompanying notes are an integral part of these combined financial statements. 4 TEAM ENTERPRISES, INC. AND AFFILIATES STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2007 and 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES $ (410,432 ) $ (148,701 ) Net loss Adjustments to reconcile net loss to net cash used in operating activities: (Gain) loss on disposal of fixed assets 189,861 654 Depreciation and amortization 177,817 172,748 Changes in operating assets and liabilities: Prepaid expenses 12,052 (10,230 ) Other assets 349,517 (121,411 ) Accounts payable 24,952 43,959 Accrued expenses 11,265 12,283 Related party receivables (19,407 ) - Net cash provided by (used in) operating activities 335,625 (50,698 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (222,721 ) (130,736 ) Notes receivable (66,746 ) 5,781 Net cash used in investing activities (289,467 ) (124,955 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowings on line-of-credit - 120,000 Repayments on borrowings on line-of-credit (90,000 ) (30,000 ) Proceeds from related party notes payable 150,000 - Distributions to stockholders - (21,001 ) Repayments of related parties notes payable (235,000 ) - Paymentsoncapital lease obligations (70,940 ) (73,727 ) Net cash used in financing activities (245,940 ) (4,728 ) NET DECREASE IN CASH (199,782 ) (180,381 ) CASH – beginning of year 328,546 508,927 CASH – end of year $ 128,764 $ 328,546 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for interest $ 20,470 $ 42,644 Please refer to the accompanying footnotes for information about the Company’s non-cash investing and financing activities. The accompanying notes are an integral part of these combined financial statements. 5 TEAM ENTERPRISES, INC. AND AFFILIATES NOTES TO COMBINED FINANCIAL STATEMENTS December 31, 2007 1.ORGANIZATION AND SALE Team Enterprises, Inc. and Affiliates (the “Company”) consists of four corporations operating in the dry cleaning and laundry business under common ownership and control as follows:(1) Team Enterprises, Inc. (“Enterprise”), a New Mexico corporation formed February 6, 1968; (2) Bell Hop Cleaners of California,
